MANSFIELD, Circuit Judge
(dissenting):
I respectfully dissent. When Congress chooses to abolish diversity jurisdiction, as I hope it will, the federal courts will be spared the burdensome task of divining state law in cases like this one. Until Congress does so, however, it is our obligation to decide these matters. Although I deeply deplore the burden placed upon us by the no-longer-warranted or necessary imposition of diversity jurisdiction upon federal courts, see also Tobin v. Slutsky, 506 F.2d 1097 (2d Cir. 1974); Modave v. Long Island Jewish Medical Center, 501 F.2d 1065, 1067 & n. 2 (2d Cir. 1974); Phillips, Nizer, Benjamin, Krim & Ballon r. Rosenstiel, 490 F.2d 509, 515-16 (2d Cir. 1973), I see no justification for chipping away at such jurisdiction through unwarranted expansion of the doctrine of abstention.
The majority takes the position that “[t]his court has adopted a broad view of abstention.” The Supreme Court, however, has emphatically taken a narrow view. See Colorado River Water Conservation District v. United States, 424 U.S. 800, 813, 96 S.Ct. 1236, 1244, 47 L.Ed.2d 483 (1976) (“exception, not the rule”);1 Harris County Commissioners Court v. Moore, 420 U.S. 77, 83, 95 S.Ct. 870, 874, 43 L.Ed.2d 32 (1975) (“special circumstances”); County of Allegheny v. Frank Mashuda Co., 360 U.S. 185, 188-89, 79 S.Ct. 1060, 1062-1063, 3 L.Ed.2d 1163 (1959) (“extraordinary and narrow exception”); Meredith v. Winter Haven, 320 U.S. 228, 234-35, 64 S.Ct. 7, 10-11, 88 L.Ed. 9 (1943) (“exceptional circumstances”). This is so because the jurisdiction conferred upon us by Congress is mandatory, not discretionary.
Abstention is appropriate in those rare cases in which the exercise of federal jurisdiction would be significantly disruptive of *762state efforts to deal with problems of great public import. Colorado River, supra, 424 U.S. at 814, 96 S.Ct. at 1244. In a diversity case, abstention is somewhat of an anomaly. Federal court action will seldom endanger state interests more than would state court action, because “a federal court adjudicating a State-created right solely because of diversity of citizenship of the parties is . only another court of the State.” Guaranty Trust Co. v. York, 326 U.S. 99, 108, 65 S.Ct. 1464, 1469, 89 L.Ed. 2079 (1945); Erie R.R. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938).
I differ with the majority as to whether this case qualifies as one “of substantial public import whose importance transcends the result in the case at bar.” Colorado River, supra, 424 U.S. at 814, 96 S.Ct. at 1244. The question of state law is undoubtedly difficult. But the issues are not important enough to warrant abstention.
In Colorado River the Supreme Court proffered five examples of cases where abstention would be warranted on the ground that they presented difficult state policy problems transcending the result in the immediate litigation. Each of them was far removed from the present case. In Louisiana Power & Light Co. v. City of Thibodaux, 360 U.S. 25, 79 S.Ct. 1070, 3 L.Ed.2d 1058 (1959), the issue was the eminent domain power of a city under state law, a matter “intimately involved with the sovereign prerogative.” In Alabama Public Service Comm. v. Southern R. Co., 341 U.S. 341, 71 S.Ct. 762, 95 L.Ed. 1002 (1951), and Hawks v. Hamill, 288 U.S. 52, 53 S.Ct. 240, 77 L.Ed. 610 (1933), the suits sought to enjoin state officials from executing domestic policies. Burford v. Sun Oil Co., 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424 (1943), involved a challenge to the order of a state regulatory authority, circumventing a “unified” state review procedure. Kaiser Steel Corp. v. W.S. Ranch Co., 391 U.S. 593, 88 S.Ct. 1753, 20 L.Ed.2d 835 (1968), the only one of these cases between two private parties, in fact tests the system of state grants of water rights, an issue “of vital concern in the arid State of New Mexico.”
A federal court may not abstain because of difficulty in determining applicable state law or because of the risk that it might err in predicting state law. See McNeese v. Board of Education, 373 U.S. 668, 673 n. 5, 83 S.Ct. 1433, 1436, 10 L.Ed.2d 622 (1963); Louisiana Power & Light Co. v. Thibodaux, 360 U.S. 25, 27, 79 S.Ct. 1070, 1072, 3 L.Ed.2d 1058 (1958); Meredith v. Winter Haven, 320 U.S. 228, 236, 64 S.Ct. 7, 11, 88 L.Ed. 9 (1943); Baltimore Bank for Cooperatives v. Farmers Cheese Cooperative, 583 F.2d 104, 111 (3d Cir. 1978); Middle Atlantic Utilities Co. v. S.M.W. Development Corp., 392 F.2d 380, 386 (2d Cir. 1968); Royal School Labs, Inc. v. Town of Watertown, 358 F.2d 813, 816 (2d Cir. 1966); Miller-Davis Co. v. Illinois State Toll Highway Auth., 567 F.2d 323, 326 (7th Cir. 1977); Julander v. Ford Motor Co., 488 F.2d 839, 844 (10th Cir. 1973); Wohl v. Keene, 476 F.2d 171, 174 (4th Cir. 1973); Martin v. State Farm Mutual Auto. Ins. Co., 375 F.2d 720, 722 (4th Cir. 1967); Tomiyasu v. Golden, 358 F.2d 651, 654 (9th Cir. 1966); In re Mohammed, 327 F.2d 616, 617 (6th Cir. 1964); Penagaricano v. Allen Corp., 267 F.2d 550, 556 (1st Cir. 1959); but see United Services Life Ins. Co. v. Delaney, 328 F.2d 483 (5th Cir.) (en banc), cert. denied, 377 U.S. 935, 84 S.Ct. 1335, 12 L.Ed.2d 298 (1964); 1A (Part 2) Moore’s Federal Practice Par. 0.203[3], at 2135 (1979); 17 Wright, Miller & Cooper, Federal Practice & Procedure § 4246, at 492-500 (1978); American Law Institute, Study of the Division of Jurisdiction Between State and Federal Courts § 1371(f), at 50 (1969); Currie, The Federal Courts and the American Law Institute, 36 U.Chi. L.Rev. 268, 313-14 (1969); Comment, Abstention Under Delaney: A Current Appraisal, 49 Tex.L.Rev. 247 (1971); Comment, Recent Developments in the Doctrine of Abstention, 1965 Duke L.J. 102; Note, Abstention and Certification in Diversity Suits: “Perfection of Means and Confusion of Goals,’’ 73 Yale L.J. 850 (1964). See generally P. Bator, P. Michkin, D. Shapiro & H. Wechsler, Hart & Wechsler’s The Federal Courts and The Federal System 998— 1005 (1973); Field, Abstention in Constitutional Cases: The Scope of the Pullman *763Abstention Doctrine, 122 U.Penn.L.Rev. 1071, 1148-53 & n. 212 (1974); Field, The Abstention Doctrine Today, 125 U.Penn.L. Rev. 590, 608 & n. 67 (1977).
The risk to “the doctrinal integrity of [Connecticut’s] regulatory scheme” posited by the majority is speculative and without foundation in the record. A federal court sitting in effect as a state court will be able to discern such “doctrinal integrity” as there may be in Connecticut’s pertinent laws and cases, and rule consistently. Indeed, the majority’s persuasive recognition of the utter absence of state authority undercuts the argument that there is a doctrine whose integrity would be jeopardized. While the insurance industry is regulated, the regulators have never purported to pass on whether a clause of the type challenged here is consistent with their scheme (thus distinguishing this case from one like Bur-ford, where the federal court was asked to overrule the regulators), nor will they have the opportunity to do so if we abstain. This is a case for the courts, not for a regulatory agency. No regulatory proceeding is being circumvented. I therefore find nothing in the record to support the majority’s assertion that a decision on the merits could have a “severe disruptive impact on the state regulatory apparatus.”
Nor would a federal decision on the merits have an adverse impact on Connecticut policy or decisional law. Should we decide the issues contrary to the views that might some day be taken by the Connecticut Supreme Court in some other case that has not yet been instituted, only the immediate parties in this suit would be bound by our decision, and then only with respect to the specific claim in issue. Other insurers can (1) seek a declaratory judgment in state court to correct us, (2) ignore our holding and wait for future cases to arise in state court, or (3) accede to our interpretation of their own choice, drop the clause, and seek to adjust premiums appropriately. There will be no devastation of the industry or disruption of the regulatory scheme. Thus, unlike the cases in which the Supreme Court has sanctioned abstention, no harm will have been done except to the private parties to this particular lawsuit. The interest of protecting them from an erroneous ruling on state law is not enough to justify abstention. Colorado River, supra; McNeese v. Board of Education, 373 U.S. 668, 673 n. 5, 83 S.Ct. 1433, 1436, 10 L.Ed.2d 622 (1963); 1A (Part 2) Moore’s Federal Practice Par. 0.203[3], at 2135 (1979); 17 Wright, Miller & Cooper, Federal Practice & Procedure § 4246, at 492-500 (1978); American Law Institute, Study of the Division of Jurisdiction Between State and Federal Courts § 1371(f), at 50 (1969).2
The fact that this is a suit for declaratory relief does not affect the propriety of abstention. Lake Carriers’ Ass’n v. MacMullan, 406 U.S. 498, 509 n. 13, 92 S.Ct. 1749, 1756, 32 L.Ed.2d 257 (1972). Nor is this the type of case in which declaratory relief should be denied. Such relief will fully settle the controversy, see Maryland Casualty Co. v. Rosen, 445 F.2d 1012, 1014 (2d Cir. 1971); 6A Moore’s Federal Practice Par. 57.08[4] (1979), there is no pending state court proceeding, see Brillhart v. Excess Ins. Co., 316 U.S. 491, 495, 62 S.Ct. 1173, 1175, 86 L.Ed. 1620 (1942); Beacon Construction Co. v. Mateo Electric Co., 521 F.2d 392, 398-99 (2d Cir. 1975), and, for the reasons discussed above, federal-state comity would not be jeopardized. The discretionary nature of declaratory relief may not be used to avoid our mandatory diversity jurisdiction.
Finally, the existence of an arbitration procedure is of no significance in this case. *764There is no indication that an arbitrator could, would, or should look beyond the express and unambiguous terms of the insurance agreement. Relegating the parties to arbitration would merely delay the occasion on which they would come to our door for resolution of the legal issue.
“Questions may occur, which we would gladly avoid; but we cannot avoid them. All we can do is, to exercise our best judgment, and conscientiously to perform our duty.” Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 403, 5 L.Ed. 257 (1821) (Marshall, C. J.). I would reverse and remand the case for a determination on the merits.

. The Court quoted with approval an earlier statement by Justice Frankfurter in Alabama Pub. Service Comm’n v. Southern R. Co., 341 U.S. 341, 361-362, 71 S.Ct. 762, 774, 95 L.Ed. 1002 (1951):
“ ‘[I]t was never a doctrine of equity that a federal court should exercise its judicial discretion to dismiss a suit merely because a State court could entertain it.’ ” Colorado River Water Con. Dist. v. United States, 424 U.S. at 813-14, 96 S.Ct. at 1244.


. Our earlier decisions characterized by the majority as adopting “a broad view of abstention” are distinguishable. All but Naylor v. Case & McGrath, Inc., 585 F.2d 557 (2d Cir. 1978), pre-dated the more recent strict view emphasized by the Supreme Court in Colorado River and Harris County Commissioners, by which we are bound. In Naylor, in which only one judge of this Court participated, the court noted that the case presented a “unique situation” and that the questions “bear importantly on the formation of enforcement policy around the relatively new and recently amended Unfair Trade Practices Act of the State, an important consumer protection statute.”